Title: A French Faction, [April 1798]
From: Hamilton, Alexander
To: 


[April, 1798]
There is a set of men, whose mouths are always full of the phrazes British Faction, British Agents British Influence. Feeling that they themselves are enlisted in a foreign faction, they imagine, that it must be so with every one else—and that whoever will not join with them in sacrificing the interests of their country to another Country must be engaged in an opposite foreign faction. Frenchmen in all their feelings and wishes they can see in their opponents nothing but Engglishmen. Every true American, every really independent man becomes in their eyes a British Agent a British Emissary.
The truth is, that there is in this Country a decided French Faction but no other foreign faction. I speak as to those who have a share in the public councils or in the political influence of the country. Those who adhered to Great Britain during the Revolution may be presumed generally to have still a partiality for her. But the number of those who have at this time any agency in public affairs is very insignificant. They are neither numerous nor weighty enough to form in the public councils a distinct faction. Nor is it to this description of men that the phraze is applied.
The satellites of France have the audacity to bestow it upon men who have risked more in opposition to Great Britain than but few of them ever did—to men who have given every possible proof of their exclusive Devotion to the interests of their own country.
Let facts speak. The leaders of the French Faction during the War managed to place the Ministers of this Country abroad in a servile dependence on the Ministry of France—and but for the virtuous independence of those men, which led them to break their instructions, it is very problematical whether we should have had as early or as good a peace as that we obtained. The same men, during the same period, effected the revocation of a Commission which had been given for making a commercial Treaty with Great Britain, and again, on the approach of peace, defeated an attempt to produce a renewal of that Commission; and thus lost an opportunity known to have been favourable for establishing a beneficial Treaty of Commerce with that Country—though they have since made the obtaining of such a Treaty the pretext for reiterated attempts to renew hostilities with her. The same men have been constantly labouring from the first institution of the present Government to render it subservient, not to the advancement of our own manufactures, but to the advancement of the Navigation & Manufactures of France.
Is a plan proposed which aims at fostering our own Navigation and elevating our own manufactures by giving them advantages over those of all foreign Nations? A thousand obstacles occur. A thousand alarms are sounded. Usurpation of ungranted powers—Designs to promote the interests of particular parts of the Union at the expence of other parts of it—and innumerable other spectres are conjured up to terrify us from the pursuit. Is the project to confer particular favours upon the navigation and manufactures of France even at the expence of the UStates? Then all difficulties vanish. This is the true and only object of the constitution. For this it was framed—by this alone it can live and have a being. To this precious end, we are assured, the states who may particularly suffer, will be willing to sacrifice. In this holy cause, we are to risk every thing. Our Trade our Navigation our manufactures our agriculture, our revenues our peace. Not to consent is to want spirit to want honor to want patriotism.
Thus does Gallicism assume the honorable garb of Patriotism!
